
	

115 HR 6077 : National Comedy Center Recognition Act
U.S. House of Representatives
2018-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 6077
		IN THE SENATE OF THE UNITED STATES
		July 24, 2018Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		Recognizing the National Comedy Center in Jamestown, New York.
	
	
 1.Short titleThis Act may be cited as the National Comedy Center Recognition Act. 2.Designation of National Comedy Center in Jamestown, New York (a)Congressional recognitionCongress—
 (1)recognizes that the National Comedy Center, located in Jamestown, New York, is the only museum of its kind that exists for the exclusive purpose of celebrating comedy in all its forms; and
 (2)officially designates the National Comedy Center as the National Comedy Center. (b)Effect of recognitionThe National Comedy Center recognized in this section is not a unit of the National Park System, and the designation shall not be construed to require or permit Federal funds to be expended for any purpose related to the Center.
			
	Passed the House of Representatives July 23, 2018.Karen L. Haas,Clerk.
